Citation Nr: 0621052	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-01 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for right knee 
disability. 

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for left knee 
disability. 

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for liver cirrhosis. 

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for low back disability


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, wherein the RO denied reopening previously 
denied claims of entitlement to service connection for right 
knee, left knee and low back disabilities and cirrhosis of 
the liver.  The veteran timely appealed this determination to 
the Board. 

(The underlying issues with respect to adjudication on the 
merits of the claims of entitlement to service connection for 
right and left knee disabilities as well as the issues of 
whether new and material evidence has been received to reopen 
previously denied claims of entitlement to service connection 
for low back disability and cirrhosis of the liver will be 
addressed in the remand that follows the order of the 
decision below.)


FINDINGS OF FACT

1.  By a May 1997 rating action, the RO denied service 
connection for right and left knee disabilities; the veteran 
was notified of the denial that same month, but he did not 
initiate an appeal. 
2.  Evidence added to the record since the May 1997 rating 
action, when viewed in conjunction with the evidence 
previously of record, is so significant that it must be 
considered in order to fairly decide the merits of the 
underlying claims for service connection for right and left 
knee disabilities. 


CONCLUSIONS OF LAW

1.  The May 1997 rating decision, wherein the RO denied 
service connection for right and left knee disabilities, is 
final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104 (1996); currently 38 U.S.C.A. § 7105(c) 
West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.1103 
(2005). 

2.  The evidence receive since the RO's May 1997 rating 
decision is new and material; the claims for service 
connection for right and left knee disabilities are reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The law addresses the notification and 
assistance requirements of VA in the context of claims for 
benefits.

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

In a December 2001 letter to the veteran, a December 2002 
rating action and January 2003 statement of the case, the RO 
notified the appellant of the information and evidence 
necessary to substantiate his claims for service connection 
for right and left knee disabilities based on new and 
material evidence, the information and evidence that VA would 
seek to provide, and the information and evidence the 
appellant was expected to provide.  The documents providing 
notice have informed the veteran of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  The veteran also has been afforded appropriate 
examination.  In addition, the RO asked the appellant to 
submit any evidence in his possession that pertains to his 
claims for service connection for right and left knee 
disabilities based on new and material evidence.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Additionally, where the claims involve basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all of the elements of a claim for service 
connection, to specifically include notice that a disability 
rating and an effective date will assigned if service 
connection is awarded.  Dingess/Hartman, 19 Vet. App. 473 
(2006).  Despite the inadequate notice provided to the 
veteran on these latter two elements, he is not prejudiced by 
the Board's decision below because the claims for service 
connection for right and left knee disabilities have been 
reopened and remanded to the RO for initial de novo 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  


II.  Analysis-New and Material Evidence Claim

The veteran contends that he currently has right and left 
knee disabilities as a result of having to lift and load 
heavy bombs and play football during military service.

By a May 1997 rating action, the RO denied the veteran's 
claim for service connection for right and left knee 
disabilities.  In reaching their decision, the RO determined 
that there was no evidence that either a right or left knee 
disability was either occurred in or was caused by military 
service.  An appeal from the May 1997 rating decision had not 
been filed in a timely fashion, with the result that the 
decision became final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104(a) (1996).  The RO received the veteran's 
application to reopen his claim for service connection for 
right and left knee disabilities in June 2001 (see, VA Form 
21-526, Veteran's Application for Compensation or Pension, 
received by the RO in June 2001).  The Board notes that 38 
C.F.R. § 3.156(a) was amended in August 2001, and that 
amendment is applicable to claims filed on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  As the 
RO received the veteran's representative's application to 
reopen his claim for service connection for right and left 
knee disabilities in June 2001, the amended version of 38 
C.F.R. § 3.156(a) does not govern this case.

The Board must initially consider the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi,
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996). If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end.  Barnett, supra.  Further analysis beyond consideration 
of whether the evidence received is new and material is 
neither required nor permitted.  Id. at 1384.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001);

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Evidence that was of record at the time of the RO's May 1997 
rating action included the veteran's DD 214, reflecting that 
he served in the United States Marine Corps from November 
1962 to November 1966.  His military occupational specialty 
was an aviation ordinance man.  He was awarded the Vietnam 
Service, Good Conduct, National Defense, and Navy Unit 
Commendation Medals.   
 
Also of record in May 1997 were the veteran's service medical 
records.  A September 1992 enlistment examination report 
reflects that the veteran's lower extremities were reported 
as "normal."  On a Report of Medical History, dated in 
September 1992, the veteran denied having a "trick" or 
locked knee.  The veteran, however, gave a history of having 
injured his left knee playing football.  In the summary 
section of the report, the examining physician reported that 
the veteran had injured his left knee in 1961, but it was 
considered non-disabling.  Two months into service, in 
November 1962, the veteran gave a history of having torn the 
cartilage in his right knee.  The remainder of the service 
medical records, to include a November 1966 service 
separation examination report, are devoid of any subjective 
complaints, clinical findings or diagnosis of any right or 
left knee pathology; the lower extremities were reported as 
"normal."  

VA private and treatment reports, dating from July 1982 to 
March 1997, were also of record at the time of the RO's May 
1997 rating action.  An April 1983 private medical report 
reflects that the veteran underwent a right medial 
meniscectomy with patellar shaving.  At that time, he gave a 
history of having twisted his knee on a couple of previous 
occasions while playing basketball.  When seen in the VA 
outpatient clinic in July 1987, the veteran complained of 
"knee pain."  A diagnosis with respect to the knees was not 
recorded at that time.  

A March 1997 VA examination report reflects that the veteran 
reported having a bilateral knee condition as a result of 
having to kneel and lift heavy bombs and play football during 
military service.  He indicated that he had undergone a 
partial meniscectomy of the right knee.  The veteran related 
that he had also been told that he had a torn left knee 
meniscus, but that he had not undergone any surgery.  
X-rays of the knees were normal.  After a physical evaluation 
of the knees, the VA examiner entered diagnoses of:  (1) 
status-post right partial meniscectomy, mild to moderate knee 
pain with normal range of motion; and (2)  history of left 
meniscal tear, mild knee pain and normal range of motion.  

Evidence added to the record since the May 1997 rating action 
include, but is not limited to, the veteran's contention that 
he had pre-existing right and left knee disabilities that 
were aggravated during his military service (see, substantive 
appeal, VA Form 9, received by the RO in December 2003). 

As noted previously, the basis of the RO's prior denial in 
May 1997 was that the veteran's right and left knee 
disabilities were not shown to have been occurred in or 
caused by his military service.  Since that time, the 
argument advanced by the appellant on his VA Form 9, received 
by the RO in December 2003, is directed to aggravation as a 
basis for service connection that has not been addressed by 
the RO. 
The veteran's theory of aggravation of his pre-existing right 
and left knee disabilities is clearly new and material 
because it contributes to a more complete picture of the 
circumstances surrounding the question as to whether his 
right and left knee disabilities might have been aggravated 
by his active military service.  The Board finds that the 
veteran's statements and contentions to be presumably 
credible evidence.  (For the purpose of establishing whether 
new and material evidence has been submitted, the 
truthfulness of evidence is presumed, unless the evidence is 
inherently incredible or consists of statements which are 
beyond the competence of the person(s) making them.  See, 
Justus v. Principi, 3 Vet. App. 510, 513 (1992)).  
Consequently, the record contains new and material evidence, 
such that the Board must reopen the previously denied claims 
of entitlement to service connection for right and left knee 
disabilities.  

ORDER

New and material evidence having been received, the claims 
for service connection for right and left knee disabilities 
are reopened; the appeal is granted to this extent. 


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted. VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) this change in the law is applicable to all claims 
filed on or after the date of enactment of VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  The Board has considered this legislation, but finds 
that, additional development is required, as enumerated in 
the discussion below.  

In this case, by rating actions, dated in May and September 
1997 the RO denied service connection for right knee, left 
knee and low back disabilities and cirrhosis of the liver, 
respectively.  The veteran was informed of the RO's decision 
during those months.  The veteran did not initiate an 
substantive appeal within respect to either decision within 
the prescribed time period.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.302 (1996)(1997).  Thus, the May and September 
1997 rating decisions therefore became final.  Id.  In June 
2001, the veteran sought to reopen the aforementioned service 
connection claims (see, VA Form 21-526, Veteran's Application 
for Compensation and Pension, received by the RO in June 
2001). 

While the Board notes that the RO has informed the veteran of 
the provisions of 38 C.F.R. § 3.156 (2001), regulations which 
are relevant to his new and material claim, in a December 
2001 letter and December 2002 rating action, he has not been 
provided notice of the reasons for the RO's denial of his 
service connection claims in May and September 1997.  
However, to ensure that the veteran is aware of what is 
required of him to reopen his previously denied claims for 
service connection for bilateral knee and low back 
disabilities and cirrhosis of the liver, a remand is 
required.  In this regard, the RO must contain in the notice 
to the appellant the reasons for their denial of the claims 
for service connection for right knee, left knee and low back 
disabilities and cirrhosis of liver in May and September 
1997, respectively, i.e., evidence demonstrating that he 
currently has right knee, left knee and low back 
disabilities, and cirrhosis of liver that occurred in 
service, were caused by an event during service, or that 
arthritis or cirrhosis of the liver were manifested to a 
compensable degree within a year of service discharge.  In 
addition, with respect to the veteran's claims for service 
connection for right and left knee disabilities, the notice 
must also inform the appellant that he may submit evidence 
demonstrating that any pre-existing right and left knee 
disabilities were aggravated during service.  ) 
See, Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006); 

In light of reopening of the claims for service connection 
for right and left disabilities, and the newly-raised theory 
of aggravation advanced by the appellant,
the Board is of the opinion that a VA orthopedic examination 
of the veteran would materially assist in the adjudication of 
this appeal regarding his claims for service connection for 
right and left knee disabilities.  See, e.g., 38 C.F.R. § 4.1 
(2005). 
("It is...essential both in the examination and in the 
evaluation of the disability, that each disability be viewed 
in relation to its history.")  See, Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).

In addition, during a March 2004 hearing at the RO in 
Cleveland, Ohio, the veteran testified that he had been 
awarded disability benefits from the Social Security 
Administration (SSA) for cirrhosis of the liver.  (Transcript 
(T.) at page (pg. 7).  The Board notes that these records are 
not contained in the claims file, and that they might be 
pertinent to the claim to the previously denied claim for 
service connection for cirrhosis of the liver.  Consequently, 
the Board must defer action on the appellant's claim to 
reopen. VA must obtain all SSA records pertinent to the 
appellant's medical history.  38 C.F.R. § 3.159(c)(2) (2005); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, and as noted in the preceding paragraphs, the 
veteran has not been provided notice of the information and 
evidence needed to substantiate the underlying claims for 
service connection for right and left knee disabilities on 
the merits and claims for service connection for low back 
disability and cirrhosis of liver, based on new and material 
evidence), nor was he provided with notice of the type of 
evidence necessary to establish a disability rating(s) or 
effective date(s) for the disabilities on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded 
with respect to either claim, and also provides the veteran 
an explanation as to the type of evidence that is needed to 
establish both disability rating(s) and effective date(s) 
with respect to the disabilities on appeal.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  Please send the veteran a corrective 
VCCA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information and 
evidence needed to establish disability 
ratings and effective dates for the 
claims on appeal:  (1) entitlement to 
service connection for right and left 
knee disabilities; and (2) entitlement to 
service connection for low back 
disability and cirrhosis of liver, based 
on new and material evidence), as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 
19 Vet. App. 473 (2006).
2.  As part of this corrective notice, 
the letter must contain a description of 
the evidence that would be necessary to 
substantiate the claims for service 
connection for right and left knee 
disabilities, and entitlement to service 
connection for low back disability and 
cirrhosis of the liver based on new and 
material evidence by informing the 
veteran of the element or elements 
required to establish service connection 
that were found insufficient in the RO's 
May and September 1997 denials, 
respectively, (i.e., evidence 
demonstrating that he currently has right 
knee, left knee and low back disabilities 
and cirrhosis of liver that occurred in 
service, were caused by an event during 
service, or that arthritis or cirrhosis 
of the liver were manifested to a 
compensable degree within a year of 
service discharge.  In addition, with 
respect to the veteran's claims for 
service connection for right and left 
knee disabilities, the notice must also 
inform the appellant that he may submit 
evidence demonstrating that any pre-
existing right and left knee disabilities 
were aggravated during service.)  The 
veteran should be asked to submit all 
pertinent information or evidence in his 
possession.  38 C.F.R. § 3.159 (2005).  
Kent v. Nicholson,No. 04-181 (U.S. Vet. 
App. March
31, 2006).  
   
3.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his right and 
left knees, low back and  cirrhosis of 
the liver since his discharge from 
service in November 1966.  After securing 
any necessary authorizations, the RO 
should request copies of all indicated 
records which have not been previously 
secured and associate them with the 
claims file.  Failures to respond or 
negative replies should be noted in 
writing and also associated with the 
claims file.
   
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in
38 C.F.R. § 3.159 (2005).  If records 
sought are not obtained, the RO should 
notify the veteran and his representative 
of the records that were not obtained, 
explain the efforts that were taken to 
obtain them and provide the appellant an 
opportunity to submit them.
   
4.  The RO should obtain any Social 
Security Administration medical records 
and any Administrative Law Judge or 
agency decision pertaining to the 
appellant's disability claim.  

5.  After completion of the development 
in the preceding paragraph, the RO 
should arrange for a VA examination by 
an appropriate medical specialist to 
ascertain the nature, extent of 
severity, and etiology of any right and 
left knee disability(ies) found on 
examination.

The claims file and a separate copy of 
this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion 
of the examination. The examiner must 
annotate the examination report that 
the claims file was in fact made 
available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:
(a) Whether it is at least as likely as 
not that any currently present right 
and left knee disability(ies) is/are 
etiologically related to the veteran's 
military service, and (b) Whether it is 
at least as likely as not that any 
preexisting right and left knee 
disability(ies) was/were aggravated by 
active service (that is, whether any 
right and left knee disability(ies) 
increased in severity in service, and 
whether any increase was beyond a 
normal progression of the disease).  
All opinions expressed must be 
accompanied by complete rationale.

6.  Thereafter, the RO should adjudicate 
the de novo claims of entitlement to 
service connection for right and left 
knee disabilities, and readjudicate the 
issues of whether new and material has 
been received to reopen previously denied 
claims of entitlement to service 
connection for low back disability and 
cirrhosis of the liver, in light of 
pertinent law and evidence, to 
specifically include 38 C.F.R. § 3.156 
(2001) and 
Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006).

If any of the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
statement of the case, issued by the RO 
in November 2003.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


